 296DECISIONSOF NATIONALLABOR RELATIONS BOARDSopps, Inc.andIndustrialWorkers of Allied Trade,Local199,N.F.I.U.Cases 29-CA-1230 and29-CA-1230-2April 10, 1969DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn September 11, 1968, Trial Examiner Henry S.Sahm issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other unfair labor practicesalleged in the complaint and recommended that suchallegations be dismissed. Thereafter, the Respondentand the General Counsel filed exceptions to theTrialExaminer'sDecision, and supporting briefs,and the General Counsel filed a brief in support ofthe Trial Examiner's DecisionPursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andtheentirerecord in the case, and adopts thefindings, conclusions, and recommendations of theTrialExaminer only to the extent consistentherewith1.The Trial Examiner found, and we agree, thatthe Respondent violated Section 8(a)(1) of the Actby unlawfully interrogating employees with respectto their union activities, and by promising, andsubsequently granting wage increases in order toinduce its employees not to engage in Unionactivities.'2.The Trial Examiner found, and we agree, forreasons stated in his Decision, that the Respondentdiscriminatorilylaidoff,andsubsequentlydischarged, employee Marie Fontana in violation ofSection 8(a)(3) of the Act.We do not agree,however, for reasons stated below, with the TrialExaminer'sconclusionthatthedischargesofElizabethSullivanandAdolphSjogrenweresimilarly violative of Section 8(a)(3).ElizabethSullivan-Sullivancommencedemployment with the Respondent Company inWe also adopt,for reasons stated in his Decision,the Trial Examiner'srecommendeddismissal ofallegations that the Respondent violated Section8(a)(I) of the Actby engaging in surveillance of union meetings, and bywarning employees to refrain from unionactivityAugust 1958. She was discharged on February 6,1968, allegedly because of incompetency In thisconnection,theRespondentargues that sinceSullivan was a supervisor within the meaning of theAct,,her discharge, for whatever reason, was not inviolation of the Act. We agree.The record reflects that there are about 14employees in the Respondent's plant, divided almostevenly between the production department and theshippingdepartment.The top echelon of theCompanyiscomposedofJuliusJacobs,Respondent's president, who is in the plant 3 days aweek, and Roslyn Rudin Jarmel, whose duties areessentially those of a bookkeeper, but who is incharge of the plant in the absence of Mr. Jacobs,although as, the record shows, she visits the shopareas only infrequently.Sullivan oversaw the production of from 2 to 6female employees, whose work consisted of foldingand packaging paper napkins, a job which pays theminimum wage. Sullivan did some production work,but, in addition, she distributed the pay envelopes,assembled sample books for the salesmen's use, andordered labels, bags, and cellophane. Unlike theother employees, who were hourly paid at theprevailingminimum wage, Sullivan was paid on astraight salary basis of $90 per week, and she wasaccorded vacation benefits not enjoyed by otheremployees.Whenever extra help was required,President Jacobs would instruct Sullivan to call theNew York State Unemployment Office. Sullivanwould then interview the applicants sent over by thatagency, and hire them on the spot, without priorclearance or subsequent approval from Jacobs.Under these circumstances, and in view of the factthat Sullivan had the authority to interview and hireprospectiveemployees,withoutclearancefromhigher supervision, we find that she is a supervisorwithin the meaning of Section 2(11) of the Act, andhence, not an employee entitled to the protection ofthe Act.' Accordingly, we find, contrary to the TrialExaminer, that her discharge was not violative ofSection 8(a)(3) of the Act, and we shall dismiss allallegations of the complaint with respect thereto.AdolphSjogren:Sjogrenwas hired by theRespondentCompany in August 1962. He wasdischarged on February 6, 1968, allegedly for anunsatisfactoryworkperformance.Sjogren,ashipping clerk, oversaw the work of from two to sixshippingdepartmentemployees,whopicked,packed, and shipped merchandise. Siogren taughtnew employees the work in the shipping department.Like Sullivan, Sjogren was paid on a straight salarybasis, receiving considerably more than the otheremployees, who were hourly paid at the minimumwage, and, like Sullivan, was accorded vacationbenefits.Whenever extra help was required for theshippingdepartment,SjogrenwouldnotifyRespondent's President Jacobs. Sjogren like Sullivan'CfNational Freight, Inc ,154 NLRB 621, 622175 NLRB No. 49 SOPPS, INC.would then interview the applicants sent over fromtheNew York Unemployment Office, ascertainingwhether they could "read or write," and, accordingto uncontradicted testimony of record, hired themwithout clearance or approval from JacobsUnder these circumstances, it is apparent thatSjogren, like Sullivan, had authority to interviewandhireprospectiveemployeesWe conclude,therefore, that Sjogren, like Sullivan, is a supervisorwithin the meaning of Section 2(11) of the Act, andhence, not an employee entitled to the protection oftheAct.We find, accordingly, that Sjogren'sdischarge was not violative of Section 8(a)(3) of theAct,' and we shall dismiss all allegations of thecomplaint with respect thereto.4.The Trial Examiner found that the Unionrepresented an uncoerced majority of the employeesintheappropriateunitwhen it demandedrecognition of the Respondent. The Trial Examinerthen proceeded to find a violation of Section 8(a)(5),concluding that the Respondent's unlawful conduct,in connection with the unfair labor practices foundby him, evidenced not only a complete rejection ofthe collective-bargaining principle, but also a desiretogain time in which to dissipate the Union'smajority.' The Respondent excepted,inter alia,onthe basis that even assuming,arguendo,that theUnion possessed a majority of signed authorizationcards,suchmajoritystatuswas "tainted" bysupervisoryparticipationintheUnion'sorganizationaldrive.We find merit in theRespondent's exceptions in this regard.The record reflects that, excluding Sullivan andSjogren,whom we have found to be supervisors,therewere 12 employees in the unit foundappropriate by the Trial Examiner. At about 11a.m.onFebruary6,1968,when the Uniondemanded recognition as bargaining representative,theUnion had four authorization cards in itspossessionHowever, shortly before demand wasmade,threeotheremployeeshadsignedauthorization cards, but these were not turned overto the Union until around noon, shortly after theUnion's demand. One additional authorization cardwas signed shortly after the Union's demand. Inconnectionwith the Respondent's contention thattheUnion's "majority status" was "tainted," therecord shows that it was Supervisor Sullivan whourged employeeMarie Fontana to contact theUnion in order to organize the Respondent's plantOn the afternoon of February 5, 1968, Supervisor'TheTrialExamineralsocommented,parenthetically,thatevenassuming,arguendo,thatSullivanandSjogrenwere found to besupervisors,he would still find their discharges to be violative of Section8(a)(i) of the ActWe disagreeWe have found Sullivan and Sjogren to besupervisors, but in the absence of contentions or evidence that they weredischarged for failure to engage in antiunion or other unfair labor practicesat the Respondent's request, we find no basis for concluding that theirdischarges violatedSection8(a)(1)We shall,therefore,dismiss allallegations of the complaint in this respectCfEider-Beerman StoresCorp,173 NLRB No 68'JoySilkMills,Inc,85 NLRB 1263, enfd185 F 2d 732 (C A D C297Sullivan, together with Sjogren,met with unionorganizers in front of a nearby restaurant, alongwith four other employees, and signed union cards.Itwas at this meeting that Sullivan urged employeeMary Lancaster to sign a union card. Sullivan wasdischarged on the morning of February 6, and theUnion organizers that same morning, protestedSullivan'sdischargeandrequestedherreinstatement.At about noon that same day,Sullivan, and other employees, again met with theUnion organizers in front of the restaurant, andSullivanwaspresentwhenemployeeLeticiaBlackburn signed an authorization card. As forSupervisor Sjogren, the record shows that he signeda union card on February 5, 1968, and attendedunionorganizationalmeetings,atwhichauthorization cards were signed, and, on occasion,contacted the Union directly.Under the circumstances of this case, whichreflectthatSupervisor Sullivan touched off theUnion's organizational drive, that she and Sjogrenactivelyparticipated in the solicitation of unionauthorization cards, and assumed key roles in theUnion's campaign, we find that Sullivan's andSjogren's actions, in this small plant, "tainted" theUnion's majority status. Thus, without deciding thequestionofwhether the Union had, in fact, anumerical majority of authorization cards from theRespondent's employees, we find, that the GeneralCounselhasnotestablishedthattheUnionrepresented an uncoerced majority of employees inthe unit found appropriate by the Trial Examiner,and that the Respondent's refusal to bargain withtheUnion was not unlawful.` We shall, therefore,dismissthecomplaintallegationthattheRespondent violated Section 8(a)(5) of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order that itceaseanddesisttherefromand take certainaffirmative action designed to effectuate the policiesof the Act.Having found,inter alia,that the Respondentdiscriminatorilylaidoff,andsubsequentlydischarged, employee Marie Fontana, we shall ordertheRespondent to offer her immediate and fullreinstatementtoherformerorsubstantiallyequivalentposition,withoutprejudicetoherseniority and other rights and privileges, or workingconditions, and to make her whole for any loss ofearnings that she may have suffered by reason of thediscrimination against her. In making her whole, theRespondent shall pay to hera sumof money equalto that which she would have earned as wages fromthedate of such discrimination to the date ofreinstatement or a proper offer of reinstatement, as'SetcoWell Service Company,171NLRB No 54,Puerto Rico FoodProducts Corporation,111NLRB 293, 295 298DECISIONSOF NATIONALLABOR RELATIONS BOARDthe case may be, less her net earnings during suchperiod.The backpay is to be computed on aquarterly basis in the manner set forth in F.W.Woolworth Company,90 NLRB 289, with interestthereon at 6 percent per annum, as provided by theformula adopted inIsisPlumbing & Heating Co.,138 NLRB 716.CONCLUSIONS OF LAW1.Sopps, Inc., the Respondent herein, is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. IndustrialWorkers of Allied Trade, Local 199,N.F.I.U., is a labor organization within the meaningof Section 2(5) of the Act.3.By interrogating employees with respect totheirunionactivities,and by promising, andsubsequently granting, wage increases in order toinduce employees not to engage in union activities,the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1) of the Act.4.By laying off, and subsequently discharging,employeeMarieFontana,theRespondentdiscriminated against her in regard to her tenure ofemployment, and the terms and conditions thereof,to discourage membership in the Union, and therebyengaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Sopps, Inc.,Brooklyn,New York, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercivelyinterrogatingemployeeswithrespect to their union activities.(b)Promising, and subsequently granting, wageincreases in order to induce its employees not toengage in union activities.(c)Discouraging membership of any employee inIndustrialWorkers of Allied Trade, Local 199,N.F.I.U., or any other labor organization of itsemployees,bydiscriminatorilylayingoff,ordischarging, or in any other manner discriminatingagainst, any employee with regard to hire, tenure ofemployment, or any other terms of conditions ofemployment.(d) In any like or related manner interfering with,restraining, or coercing, its employees in the exerciseof rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of theAct:(a)Offer to Marie Fontana immediate, full, andunconditionalreinstatementtoherformerorsubstantially equivalent position, without prejudicetoher seniority or other rights, privileges, orworking conditions, and make her whole for anyloss of earnings she may have suffered by reason ofthe discrimination in the manner set forth in thesection hereof entitled "The Remedy."(b)Notify said discriminatee if presently servingin the Armed Forces of the United States of herrighttofullreinstatementupon application inaccordance with the Selective Service Act and theUniversalMilitaryTraining and Service Act, asamended, after discharge from the Armed Forces.(c)Preserve and, upon request, make available totheBoard or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary or useful todetermine or compute the amount of backpay due,as herein provided.(d)Post at its plant in Brooklyn, New York,copies of the attached notice marked "Appendix."6Copies of said notice, on forms to be provided bythe Regional Director for Region 29 of the Board,shall,afterbeing duly signed by Respondent'srepresentative,be posted by it immediately uponreceipt thereof, and be maintained by it for a periodof 60 consecutive days thereafter, in conspicuousplaces,includingallplaceswherenoticestoemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(e)Notify the Regional Director for Region 29, inwriting,within 10 days from the date of receipt ofthisDecision,what steps it has taken to complytherewith.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges violations of the Actother than those found herein.`In the event this Order is enforced by a decree of the United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder" the words "a Decree of the United States of Appeals Enforcing anOrder "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Decision and Order of the NationalLabor Relations Board and in order to effectuate thepolicies of the National Labor Relations Act, as amended,we hereby notify our employees that:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collectivebargainingor othermutual aid or protection; and SOPPS, INC.299To refrain from any or all of these things.Accordingly,we give you these assurancesIAs to yourrights as employees:WE WILL NOTdo anything that interferes with therights listed aboveWE WILL NOTask you any questions about the unionattitudes or activities of any of our employees.WE WILL NOTfire you or take away any current jobbenefits-or threaten to do either-because you joinor support the Union or because you form, join, or helpany other unionWE WILL NOTgive you any job benefits - orpromise them-because you refuse to join or help anyunionIf.As to the employee we fired:We fired Marie Fontana because she supported theorganizational campaign of the IndustrialWorkers ofAllied Trade,Local 199, N.F.I.U. Firing her for thisreason violated the National Labor Relations ActWE WILL therefore offer to give her back her jobwith full seniority,and all other rights and privileges.WE WILL also make up any pay she lost, with 6percent interestWE WILL notifyher if presently serving in the ArmedForces of the United States of her right to fullreinstatement upon application in accordance with theSelectiveServiceAct and the Universal MilitaryTraining and Service Act, as amended,after dischargefrom the Armed ForcesSOPPS, INC.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegionalOffice, 16 CourtStreet,Fourth Floor,Brooklyn,NewYork 11201,Telephone212-596-3535.DECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEHENRY S. SAHM, Trial Examiner Upon charges filedon February 6 and 7, 1968, the General Counsel of theNationalLaborRelationsBoard,hereincalledrespectively, the General Counsel and the Board, throughthe Regional Director for Region 29, issued a complainton April 30, 1968, against Sopps, Inc., herein called boththe Respondent and the Company. The Regional Director,acting for the General Counsel, issued a consolidatedcomplaint, alleging violations of theNationalLaborRelations Act, 61 Stat 136, as amended, herein called theAct, averring that the Respondent Company had engagedin,and was engaging in, unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act. Copies of the complaint, the charges and noticeof hearing were duly served upon the Respondent.The complaint herein alleges in substance that theRespondent, in violation of Section 8(a)(1) of the Act,interrogated employees, promised them wage increases,kept under surveillanceunionmeetings and warned itsemployees not to join the Union. In addition, thecomplaint alleges violations of Section 8(a)(3) in thatthree employees were discharged because they engaged inunion activities and that Respondent also violated Section8(a)(5) by refusing to bargain with the Charging Union 'TheRespondentfiledananswerdenyingthecommission of any unfair labor practices.A hearing was held in Brooklyn, New York,commencing on June 25 and concluding on July 3, 1968,before me Following the hearing, briefs were filed by theGeneral Counsel and RespondentUpon the entire record in this case, including the briefs,and from observation of the demeanor of the witnesseswhile testifying, the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent, aNew York corporation, located inBrooklyn, New York, and established in 1957, is engagedin the manufacturing, sale and distribution of plasticplacemats, napkins, coasters and other paper goods andrelatedproducts.The average number of employees,excluding officials, is approximately 12 to 15. In thecourse and conduct of its business, Respondent annuallypurchases and receives from points directly outside theState of New York, goods and supplies valued in excess of$50,000 and, in turn, it sells directly in interstatecommerce, products valued in excess of $50,000 to statesother than New York It is found, accordingly, thatRespondent is an employer engaged in commerce and in abusinessaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActIlTHE LABORORGANIZATION INVOLVEDIndustrialWorkers of Allied Trade, Local 199,affiliatedwithNationalFederationofIndependentUnions, theUnion herein,isa labor organization withinthe meaning of Section2(5) of the Act.111.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundOn the morning of February 5, 1968, Marie Fontana,who was employed by Respondent, telephoned the Unionherein, at the request of some of her coworkers, and spokeThe relevant provisions of the National Labor Relations Act, asamended(61 Stat136, 73 Stat 519, 29 U S C Sec151,et seq)are asfollowsRIGHTS OF EMPLOYEESSec 7 Employees shall have the right to self-organization,to form,join,or assist labor organizations,tobargain collectively throughrepresentatives of their own choosing,and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection,and shall also have the right to refrain from any or all ofsuch activities except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized in section 8(a)(3)UNFAIR LABOR PRACTICESSec 8(a). It shall be an unfair labor practice for an employer -(1) to interfere with, restrain,or coerce employees in the exercise ofthe rights guaranteed in section 7(3) by discrimination in regard to hire or tenure of employment or anytermorconditionofemployment to encourage or discouragemembership in any labor organization(5) to refuse to bargain collectively with the representatives of hisemployees, subject to the provisions of section 9(a) 300DECISIONSOF NATIONALLABOR RELATIONS BOARDto a union representative with respect to the possibility oforganizingaunionatRespondent'splantFontanaarranged to meet with the union representatives that sameday, February 5, at a restaurant "right around the corner"from the plant.' Six employees met after work atapproximately 5 p.m.' with two union representatives,Vogel and Nieves, in front of the restaurant.' The sixemployeessignedmembershipapplicationcardsdesignatingtheUnion as their collective-bargainingrepresentative.Vogel gave Fontana union cards, whichauthorized the Union to act as bargaining agent, and heasked Fontana to solicit the other employees to sign thesecards for the eventual purpose of having the Unionrepresent them in collective-bargaining negotiations withtheRespondentCompany It was arranged for theemployees to meet with the union organizers the followingday in front of the restaurant during their lunch hourThe following morning, February 6, at approximately8.15a.m.,15minutes before work began, Fontanaobtained the signatures of three employees to union cards.During her lunch hour, Fontana met, as prearranged theday before, with Vogel, the union organizer, at which timeshe turned over to him the three signed cards. LeticiaBlackburn, an employee, accompanied Fontana to themeeting in front of the restaurant during the lunch hourand also signed a union card at that time.Around 9 o'clock on the morning of February 6,Jacobs, owner of Respondent Company, told Sullivan shewas being discharged because of incompetency. He gaveher a check and she left the plant and immediatelynotifiedVogel, the union organizer, of her dischargeVogel told Sullivan that he would go to the plantimmediately and speak to Jacobs and that she shouldmeet him in front of the restaurant at lunchtime that dayVogel and another union organizer, Nieves, went to theplant around 11 a.m. and spoke to Jacobs. Vogel statedtheUnion represented a majority of the Company's"factory" employees and requested that it be recognizedas the collective-bargaining agent for the employees Vogelalsodemanded that Jacobs reinstate Sullivan Jacobsasked that he be shown the employees' signed cards butVogel refused. Jacobs declined to reinstate SullivanOnthisnote, the confrontation between Jacobs and Vogelended and he left the plant and proceeded to therestaurant where he had an appointment to meet with theemployees.'When the union organizers had departed,Adolph Sjogren was discharged around noon by Jacobsfor alleged incompetencyWhen this initiation of organizational activities amongand by the employees came to Jacobs' notice, it broughtabout a responsive movement by him to oppose the Unionby embarking upon a campaign of discharging three unionadherents, Sullivan, Sjogren, and Fontana, interrogatingemployees, promising them wage increases and calling ameeting about 3 p.m. on February 6, during workinghours,atwhich the employees were assembled andaddressed by Jacobs.'Thequotedmaterial is the testimonyofSullivan,anallegeddiscnmmatee'The names of the six employeeswho met with the union representativesare Fontana, Sjogren, Sullivan,Lancaster,Bradshaw,and Beckett'Vogel, the unionrepresentativewho signed the charges in thisproceedingand whodid the actual organizingof the plant, did not testifyThe Respondentattempted to subpenaVogel,but was unable to locate himalthough she requestedthecooperationof the General Counsel'srepresentativeand the attorney for the Unionin supplyingVogel's address'Nieves, also a union organizer who accompaniedVogel,took no activerole in these various incidents.About an hour later, after he finished speaking to theemployees, Jacobs informed Fontana that the machinewhich she operated was not working properly and that sheshould contact him the beginning of the following weekand he would let her know when the machine would berepaired. She phoned on Monday, February 12, and wastold to report the next day. She worked on February 13and 14, notified Respondent on the 15th that she was illand would not be at work on that day and on February16, she was fired.The Respondent in its answer, states as follows:The Unions demand [for recognition] was confusedandmisleading.Itclaimed to represent all theemployees in the plant and specifically mentioned MissSullivan and Mr. Sjogren as part of such a group, tho[sic]both of them were supervisory employees. TheUnion refused to present any cards and it also refusedto state how many, if any, cards it had. There was noevidence whatsoever, that the union did represent theemployees, nor has any such evidence ever been shownsinceTo sum up, the union was unclear as to the groupitdidpurport to represent and was specificallydemanding recognition of an inappropriate unit.As to the discharges: 1. Miss Sullivan was in chargeof Production with three to twelve girls under hersupervision and Mr Sjogren was in charge of shippingwith two to four men under his control. Their dutiesrequired them to hire and fire, (See Exhibit A showingthatwhen girls were hired they reported directly toMiss Sullivan), supervise production, report grievances,direct the work and to reward and discipline theemployees under their controlBoth these employees had had several prior warningsof inexcusable errors and had been told they were tolook for other employmentMiss Sullivan had beencaught holding payroll payments belonging to anotheremployee and Mr. Sjogren had been absent while MrJacobs was on vaction tho [sic] his card had beenpunched in and he had been sleeping during his workinghours when reporting for work The week prior to thesixth of Feb both had hada final warningthat theywere insubordinate and when they repeated theinsubordination on Feb 5th, they were discharged onthe sixth,Miss Sullivan at 8 30 a.m. (Mr Sjogren waslate) and Mr Sjogren at 10:00 a m. No mention of anyunion washeard at anytimeuntil a representative oftheunionshowedupat11 30 a m. and told[Respondent] he represented the employees. That wasthe first time there had been any mention of any unionactivity at Sopps, IncMiss Fontana was laid off on the 7th because themachine she was working on had broken down Shewas recalled but warned that her absenteeism would nolonger be tolerated and that any absence for sicknesswould require proof When she was absent the followingweek she was given two days to produce a Dr'scertificate (hermother had called to say that she had104' fever) and told she could return when she producedit.On Friday the 16th she returned to get her pay at 12noon and when Miss Jarmel asked her to return at 2P.M. (regular payroll time) she attacked Miss Jarmeland severely bruised her, necessitating a call to thepoliceAs to the charge of coercion by the employer: Therewas no coercion whatsoever. The only meeting called byrespondentwas to discuss with the employees thepossibility of a future NLRB election and to ask thatthey consider voting for "no union" insuch an event. SOPPS, INC.After the meeting two employees reported that whenoutliningour policy of merit increases after threemonths in our employ, they had been overlooked byMiss Sullivan. No generalincreaseof any kind wasgiven, or promised. (Someone mentioned that we hadforgotten to pay theminimum wage increasethe priorFriday and that we did rectify of course.)As to the charge that respondent kept unionmeetingsunder surveillance, it is totally untrue andrespondent cannoteven imaginethe basis for such acharge.Employer has never known and still does not know ifMiss Fontana signeda unioncard.The only actualcoercion that did occur were the actions perpetrated byMiss Sullivan and Mr. Sjogren on the day prior to theirdischarge and subsequent investigation has suggestedtherewas a considerable amount ofintimidationinvolved on their part.Respondentclaimsthat above facts show there is nobasis whatsoever for charges made against it.The Alleged Violations of Section 8(a)(1)At approximately noon on February 6, Jacobs, ownerofRespondentCompany,accordingtoSjogren,questioned him as to whether he knew anything about theemployees'signingunionauthorizationcards.WhenSjogren answered in the affirmative, Jacobs,continuesSjogren's testimony, asked him if he was for the Union orJacobs, and when Sjogren told Jacobs he owed him noloyalty because of the poor treatment he had received,Jacobs then asked Sjogren if he too had signed a unioncard. Sjogren testified that when he told him that he had,Jacobs fired him.Jacobs' denial that this ever occurred is not credited.Sjogren impressed the trier of these facts as a forthrightand honest witness. Given the context in which thesequestions were put, they are clearly proscribedas illegalinterference under Section 8(a)(l). Accordingly, it is foundRespondent, through its president, Jacobs, committed anunfair labor practice when he interrogated Sjogren andthereby violated Section 8(a)(l) of the Act.Fontana's testimony is credited that on February 6,around noon, shortly after theunion organizershad leftthe plant(infra),Jacobs asked her if she had signed aunioncard. Fontanais alsocredited that on the same day,after the lunch hour when she returned to the plant aftermeeting with the union officials, Jarmel asked her if shehad signeda unioncard, and whether she knew if anyother employees had signedunioncards.Seeinfra.Jarmel'sdenial that she questioned Fontana is notcredited.Seeinfra.Accordingly,itisfound Jarmel'scoercive interrogation of Fontana violated Section8(a)(1).The complaint alleges Jacobs promised and grantedwageincreaseswhen he made a speech to the assembledemployees about 3 p.m. on February 6, in order to inducethem to refrain from supporting the Union.` Doris Joseph,an employee, testified as follows: Jacobs told them thatSullivan and Sjogren "was [sic]stealing from the placeand she [Sullivan]wasn'tdoing no work. And he doesn'tcare if we havea union or not . . . Idon't usually give outraisesuntil every six months, but, he said, `for you oldgirls,Iwould make it a point that I would give you araise every three months."' After that she testified shereceived a wage increase.301Leticia Blackburn, Respondent's witness, corroboratedJoseph's testimony, testifying that Jacobs in his speech tothe employees told them that "every three months hewould give us a raise." On redirect examination, thefollowing appears:(By Mrs. Estes) When Mr. Jacobs spoke to the girlsas you have just described, did he say specifically .. .he would give each person a raise after every threemonths, or did he say that if it was merited by theirwork, that after three months an employee would beconsidered for a raise?A. No.Q.Did he indicate it was automatic every threemonths?A. Yes, every three months. Yes.Jacobs denied he told the employees he would givethem a wage increase every three months. What he toldthem, he claims, was that the quality of their work wouldbe evaluated at 3-month intervals and if they merited anincrease, it would be granted.When Joseph and Blackburn testified, they impressedthe trier of these facts as not being intelligently capable ofsuccessfully practicing guile or deceit. This impression thatthey were testifying truthfully became a conviction whenJoseph's testimonywas not shaken by Respondent'srepresentativewho cross-examinedher.Moreover,Blackburn's and Joseph's versions were consistent with theattendant circumstances in this case. Their versions arecredited.These promises of pay raises were made the same daythe Union requested recognition and Sullivan and Sjogrenweredischarged.This ismore than a temporalcoincidence.A review of the past increases givenemployees (many of which were required by the minimumwage law), reflects the absence of any pattern of such payraises.Furthermore, there appears to be no independenteconomic reason to account for this magnanimous policyafter a decade of personnel practices which leave much tobe desired. In these circumstances, it is clear that theadventof the Union's organizational campaign thepreviousday;andRespondent'sknowledge of andopposition to such organization, not only motivated butgoaded Respondent into promising the employees such agenerous wage policy in the future. The ability to grantwage increases or other economic benefits at crucialjunctures in an organizing campaign is an effectiveweapon in the hands of employers who wish to blockunionization of their plants. Recognizing the impact ofthis technique upon employees, the Board and the courtshave long held that the granting or announcement ofeconomicbenefitsduringaunionorganizationalcampaign, or during the crucial period preceding arepresentation election, constitutes unlawful interferencewith employees' rights, in violation of Section 8(a)(I) oftheAct, where such action is taken for the purpose ofinducing the employees to reject the union.' As theSupreme Court emphasized inN.L.R.B. v.ExchangeParts Co.,375 U.S. 405, 409-410 (footnote omitted):The danger inherent in well-timed increases 'in benefitsisthe suggestion of a fist inside the velvet glove.Employees are not likely to miss the inference that thesource of benefits now conferred is also the source fromwhich future benefitsmust flow andwhich -may dry upif it is not obliged. The danger may be diminished if, asin this case, the benefits are conferred permanently andunconditionally.But the absence of conditions or`Jacobs testified he spoke to 12 or 13 employees.'Cf. C & G Electric Inc..172NLRB No. 91. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreats pertaining to the particular benefits conferredwould be of controlling significance only if it could bepresumed that no question of additional benefits orrenegotiation of existing benefits would arise in thefuture, and, of course, no such presumption is tenable.The complaint alleges Juan Gorritz, a foreman,engaged in surveillance on February 5 and Julius Jacobs,the plant owner, on February 6 The facts reveal that afterthe plant closed at 5 p.m on February 5, and while six ofthe employees were meeting with the union organizers onthe sidewalk in front of the restaurant, Gorritz was seenwalking on the opposite side of the street by theemployees and that he continued on down the street untilhe was out of sightThe evidence not only fails to substantiate thisallegationof an 8(a)(1) violation, but no affirmativeevidence was introduced by the General Counsel to showthat this incident had any relationship to surveillance in itslegal connotationMoreover, the oddly self-contradictoryand negating dichotomous rational she advanced at boththe hearing and in her brief fails to shed any light withrespect to her legal theory of this incident Although theburden of proof is on the General Counsel to establish andsustaintheallegationsofthecomplaintbyapreponderance of the probative and credible evidence, andwhere it is charged both Gorritz and Jacobs were wherethey were, i.e., the restaurant, in order to spy on theemployees, this alleged surveillance must be established bya preponderance of the evidence In her brief, the GeneralCounsel's representative argues that the burden of proofwas on Gorritz to explain his presence there on thatoccasion. This is not the law. Then follows a fallaciouspremise and a classicnon sequtterin the brief: "Thussince itmust be inferred that Gorritz followed theemployees there, ..itmust also be found that heengaged in surveillance on Monday evening [February 5]."However, since it was past quitting time when Gorritzwalked past the restaurant, it is not too unreasonable toassume he was on his way home and his walking past therestaurant on the opposite side of the street was hisnormal route as he was homeward bound each evening atthe close of the working day. This "inference," it issubmitted, is as reasonable a one to account for his"presence there on that occasion" as the GeneralCounsel's that he was there to spy on the employees. Themere fact that he walked past the sidewalk meeting site infront of the restaurant, cannot alone or in conjunctionwith the other facts involved herein, add up to a violationof surveillanceSuspicion is not proof The GeneralCounsel has failed to meet her requisite burden of proof.This allegation of the complaint will be dismissedAlso, the General Counsel's representative states in herbrief the following.Jacobs' presence at the restaurant Tuesday, February6, is not disputed, nor is the threat he made in thepresence of already discharged and current employees.To be considered in this regard is that Jacobs did notlimit himself to the already discharged employees. Alsotobeconsidered in this regard is that Jacobs'anti-union animus [sic] was clear not only from hisconduct around October 1967, when he had MrsSullivan try to dissuade employees from signing cardsforathen-organizingunion,butalsofrom thedischarges he had made that morning of Sullivan andof Sjogren, and from his interrogation of Fontana,SjogrenandLancaster.Too,Jacobs'conductconstituted surveillance.This recitation is a misstatement of the facts in that itfails to note that Jacobs' uncontradicted testimony is thathe invariably had lunch at the restaurant in front of whichthe employees were meeting on February 6 " Accordingly,Jacobs'explanationof the coincidence that he justhappened to be in front of the restaurant, en route tohaving lunch there, is not only a reasonable one but alsouncontradicted.At that point, the burden of goingforward with the evidence shifted to the General Counselto establish the falsity of his explanation and the truth ofher own allegation of surveillance within the meaning ofSection 8(a)(l)Some affirmative evidence would berequired to be produced on the General Counsel's partbefore an inference could be drawn that any proscribedactivity was engaged in by both Jacobs and Gorritz Thisshe has failed to do.' Therefore, it is found that theforegoing facts and circumstances fail to expose by apreponderance of the probative and credible evidence thateither Gorritz or Jacobs were illegally present, as detailedabove,forthepurposeofkeeping the employees'protectedactivitiesunder surveillanceThe evidenceadduced by the representative of the General Counsel istotally insufficient to establish surveillance by a clearpreponderance of the evidence within the meaning of theAct.'" Accordingly, it is recommended that this allegationof the complaint be dismissedNot a scintilla of probative evidence was adduced bythe General Counsel to corroborate its allegation in thecomplaint that Jacobs and Roslyn Jarmel, an admittedsupervisor, "warned and directed" employees to refrainfrom becoming union members or assisting the Union.Accordingly,paragraph 13 of the complaint will bedismissedThe Alleged Violations of Section 8(a)(3)Elizabeth Sullivan, who was discharged on February 6,1968, had worked for Respondent since its establishmentinAugust 1958. Her duties consisted of overseeing theproduction of the female employees whose work requiredlittleskill,as all they did was package paper napkins.Jacobs would determine when additional help was requiredand instruct Sullivan to call the New York Stateunemployment office. She would interview the applicantsand if acceptable, she would hire them. When the slackseason came, Jacobs decided who was to be laid off andhe would advise Sullivan and she, in turn, would notifythe employees.When production increased, it was Jacobswho instructed Sullivan to contact the laid off girls toreport for work Sullivan distributed the pay envelopes,assembled sample books for the salesmen's use and alsoordered labels, bags and cellophane Jacobs had instructedthe employees that when he was not in the plant, RoslynRudin,whosemarried name is Jarmel, an admittedsupervisor, was to be in complete charge.Itwillbe recalled that Sullivan and the other fiveemployees had signed union cards after 5 p.m. in front ofthe restaurant, where they had met the union organizerson February 5 Shortly after Sullivan reported for workthe following morning, Jacobs told her he was firing herbecause her work was unsatisfactory. To this, Sullivanasked- "After all this time," referring to her being one ofthe first employees hired when Jacobs opened the plant'Lunchtime for the employeescommencesat 12 30 p m'MartellMills Corp v NLRB ,114 F 2d 624, 631 (C A 4),N L R BvEntwistleMfg Co,120 F 2d 532, 535 (C A 4)'°JC Penney Co,172 NLRB No 134 SOPPS, INC.303about 9 years before. Sullivan asked him how he could dosuch an unconscionable thing and Jacobs replied: "Well,you are not working the way you used to work."On cross-examination, Jacobs testified his reasons forfiring her were "my loss of confidence in her honesty andintegrity" and "total insubordination to any order given tothem [her] in my absence [by Jarmel] . . I did tell theemployees that my discharge of Liz Sullivan was causedbyher honesty and her integrity and her responsibilityin the handling of Sopps' money, time, etcetera. . . . Herrefusal to supervise the girls as often and as much as Iwould have liked her to do so." He went on to explainthatunnamed employees complained to him becauseSullivan "glared" at them and finally, that in the summerof 1967, he told her to look for another job. Sullivandenied this occurred, testifying credibly that Jacobs, priortoher termination, had never threatened her withdischarge or complained about the quality of her work.On rebuttal, Sullivan categorically denied the veracity ofthe reasons alleged by Jacobs for her discharge.Adolph Sjogren, who was hired in August 1962, picked,packed and shipped merchandise, performed minor repairson machines, painted floors, stored materials and cleanedthe premises. He taught the new employees working in theshipping department how to pack This work is unskilledand easily learned.When shipping department employeeswere being considered for raises, Jacobs solicited Sjogren'sviews as to whether the employees merited a raise but thisoccurred, Sjogren testified, only twice in four years.He, like Sullivan, signeda unioncard on February 5,afterwork, on the sidewalk in front on the restaurantlocated around the corner from the plant. The followingday when Sjogren reported for work, he learned Sullivanhad been terminated, and shortly thereafter, the unionorganizers came to the plant and spoke to Jacobs Afterthey left, Jacobs questioned Sjogren, as detailed above,with respect to his knowledge of union activities in theplant and his role in bringing the Union into the plant.When Sjogren told Jacobs that he had signed a unioncard,JacobsexpressedamazementatSjogren's"disloyalty," whereupon Sjogren told Jacobs he owed himno loyalty because of working conditions. He went on toexplain that Roslyn Jarmel (also referred to in the recordas Rudin), who was in charge when Jacobs was out of theplant,whichwas often, "was always screaming andcursing" at him and Jacobs had done nothing about it. Hewas then discharged by Jacobs who said, according toSjogren. ". . . tell [Sullivan] before I hire her back both of[you] will starve together "Sjogren denied that Jacobs had ever complained abouthiswork prior to the time he was discharged. Oncross-examination, Jacobs testified that "the long rangereasons" for Sjogren's discharge, were "his sleeping on thejob, his refusal to do jobs that were asked of him and hisgeneral lack of interest in performing as a shippingsupervisor." Jacobs also testified incoherently that inApril 1967, when Sjogren reported to Jarmel that he wasilland unable to work that a friend of Sjogren's came tothe plant to return a pair of pants he had bought fromSjogren the day Sjogren was supposed to be sick. Jacobs'testimony continues as follows: "It was evident that thattransaction had taken place not in Adolph's house but insome mutual meeting place outside. I felt that this was thekind of irresponsible action that I did not like from asupervisor, and I suggested to Jarmel that perhaps shecould settle the problem with him . .because if it werebrought to my attention directly, I would have had to takesome punitive action, and perhaps he might regret the factthat he had tried to get away with a day or so So Isuggested to Jarmel that it was easier for her to talk toSjogren, and she talked to him that afternoon. Rudinreported to me next morning right after she had spoken tohim that Adolph would take that week as the first week ofhis vacation .Therefore I was now giving him a week'svacation. I accepted this as being under the circumstancesa reasonable solution "When Jacobs fired him, Sjogren left the plant and wentto the restaurant, as it was agreed the evening before,when he and the other employees had met with the unionorganizers, that they would meet again the following dayat the same place they had met the evening before whensixof them signed union cards. As he and the otheremployees, including Sullivan and Fontana, were meetingwith the union organizers on the sidewalk, in front of therestaurant, Jacobs came along and as he was entering therestaurant, he turned and addressing the employees andthe union organizers, he said. "I hope the Union can findyou jobs."AfterSjogren'sdischarge,when he applied forunemployment compensation and was interviewed by oneof the bureau personnel, he was informed that Jacobs hadstatedSjogrenwas discharged for misconduct, sulkingbecause he did not receive a raise and failure to shiporders between January 3 and 10, 1968.Marie Fontana was employed on February 14, 1966, asa packer at $1.25 an hour and later became a machineoperator in February 1967, earning $1.50 per hour InOctober 1967, she earned $1.60 an hour. Both of theseincreaseswere in accordance with and required by theFederalMinimumWage Law and not voluntary onJacobs' part. As detailed above at page 3, Fontana wasthe employee who first contacted the Union on themorning of February 5 and arranged to meet with theunion organizers after work the same day. It was she whoalso obtained the signatures of four employeeson unionauthorization cards." Fontana testified that after Sullivanhad been discharged and theunionorganizers came to theplant on February 6, to protest Sullivan's discharge and torequest recognition, that when they had departed aboutnoon, Jacobs then came over to where she was working atthe machine she operated, and asked her if she had signeda union card. When she replied she had, Jacobs asked her"why?" She told him because the employees had no jobsecurity, any one could and was fired, she testified, at themere whim of Jarmel, his second in command, and thatthey needed a union for protection. Jacobs then asked, hertestimony continues, if any other girls had signed unioncards and when she answered in the affirmative, he walkedaway.Shortly afterwards, she met with the union organizersduring her lunch hour in front of the restaurant and gavethem the three signed cards she had obtained from hercoworkers It was at this time that Jacobs entered therestaurant.' 2When she returned to the plant upon herreturn from lunch, Jarmel asked her, Fontana testified,whether she had signeda unioncard.When she repliedshe had, Jarmel asked her if anybody else had signed butFontana did not answer. As Jarmel walked away, testifiedFontana, she overheard her say to Gorntz, a foreman: "Iknew that we should have got nd of her."Just before quitting time, the same day, February 6,Jacobs came over to her machine. Even though she hadoperated the machine all that day, Jacobs told her that the"Doris Joseph,CreoBracey, Susie Ferns, andLeticiaBlackburn."See,infra 304DECISIONSOF NATIONALLABOR RELATIONS BOARDmachine needed repairs and when it was fixed, he wouldcall her to return to work. Fontana reminded Jacobs thatshe could do other work stating: "There is some packing"that has to be done which she volunteered to do butJacobs told her he could not use her. Fontana continuedto operate her machine until 5 p m., quitting time, andtestified "there was nothing wrong with the machine " Shetelephoned onMonday, February 12, as instructed andwas told by Jarmel to report for work the next dayShortly afterbeginningwork, Jacobs called Fontana to hisdesk and warned her not to smoke on the job and in theevent she was unable to work due to illness to bring anote from her doctor She agreed. On Thursday, February15,hermother called the plant to report Fontana wassick.When she reported for work the next day, with anote from her doctor, Gorritz, a foreman," told herJacobs did not want her to work until he returned fromCaliforniawhere he was on business. She then left theplant and returned at 2 p.m and asked Jarmel for herpay Jarmel told Fontana to return at 5 p.m. Fontanainsisted she be paid immediately and a fight ensued inwhichbothcombatants sufferedminor bruises andlacerations and in which the police eventually becameinvolvedFontana then received her pay but not beforeJarmel told her she was fired."RoslynRudin Jarmel was an unimpressive andirrasciblewitnessshewasevasive,contradictory,inconsistent, incoherent and frequently took refuge whenconfrontedoncross-examinationwithadistastefulquestion by giving a laconic nonresponsive answer that shedid not remember or recall She testified that Sjogren andSullivan were uncooperative but when it came to details,her recital was lacking in specificity.JuliusB.Jacobs,presidentof the RespondentCompany, who formerly practiced law and who at onetime,was employed in the personnel department of theUnited States Metal Refining Company, was the principalwitness for Respondent. Jacobs testified that Sullivan,who distributed the pay envelopes to the employees, didnot give one of the employees her money, the implicationbeing that Sullivan's alleged dishonesty entered into hisdecisionto discharge her This incident occurred about ayear prior to her discharge It appears that when anemployee was absent from work on payday, which was aFriday, that Sullivan would hold the pay envelope in herpossession until the employee returned to work. Thisparticular incident involved a girl who telephoned Jarmelat the plant and asked her to mail the money to her as shehad evidently quit her job. Jarmel then asked Sullivan forthe pay envelope and when she turned it over to her,Jarmel accused Sullivan of trying to keep the money.Incensed by the seriousness of this accusation, Sullivancomplained to Jacobs, who said nothing nor did he evermentionthematter to Sullivan then or afterwardsSullivan denied this incident, as testified to by Jacobs,everoccurred in the way he described, attributingdishonesty to her. If such an act of flagrant dishonestyhad occurred, it is reasonable to believe Jacobs wouldhave terminated Sullivan at thetimeAccordingly,Sullivan's denial is credited.Sjogrenwas fired, Jacobs testified, because he wasfound sleeping on the job on various occasions, notpainting the floors of the plant, which he had beenordered to do, not storing Christmas merchandise, andrefusing to cooperate with Jarmel. Jacobs' testimony"Jacobs testified Gorntz became a supervisor "about"February 7, 1968'The State Unemployment Office's records state Respondent allegedFontana was discharged for "disorderly conduct "continues as follows: "Rudin [Jarmel] said to me, 'Youmust face the fact that Adolph [Sjogren] did not intend towork while you were away, that he was absent onoccasion and on other occasions he simply went to sleep "'Jacobs also testified incoherently that Jarmel told himthatSjogrenandSullivan,who handled salesmen'ssamples, were asked by Jarmel about these samples andon three occasions she had been unable to get answersfrom either Sjogren or Sullivan.Moreover, Jacobstestified, Sjogren had not shipped any merchandise duringthe first part of January 1968, but had foisted all thiswork onto Gorritz Furthermore, testified Jacobs, Sjogrenintended to eventually go into business as an autoupholsterer and "I warned him that I no longer wouldwait beyond two months for him to either open thatbusiness or get another job "Because of these vaned and multiple reasons, Jacobstestified,hewas compelled to discharge Sullivan andSjogren, particularly when Jarmel threatened to resign ifhe did not fire both of them. "And I said to her,"continued Jacobs, "there is no choice. I have warned themthat they must work with you and I will have themdischarged immediately. I must ask you to remember thatalthough I will discharge Mrs. Sullivan the first thingtomorrowmorning,Icannot in good conscience,considering that this is a business discharge Adolph[Sjogren] before Friday, because he has not, I knowtaught anyone in the place how to route the shipping.15 Iam therefore going to have to ask him to stay until theend of the week or at least for another two days,"concludes Jacobs' testimony.ConclusionsBased upon the facts detailed above and the inherentprobabilities of this situation, to ask the question whetherRespondent discriminatorily discharged Sullivan, Sjogrenand Fontana, is to answer the question because the factsbelie Jacobs' pretexuous explanations and the inferences tobe derived from them reveal Respondent's guilt.Againstthis simple fact pattern, Respondent's defenses fail towithstand scrutinyUpon a study of the testimony, andthe frequently vague, self-contradictory, unconvincing, andinherently improbable testimony of Jacobs and Jarmel, aswell as observation of the demeanor of these two witnesseswhile they were testifying, their testimonyis notcredited.Respondent's efforts to exonerate itself from a findingof unfair labor practices are singularly unimpressive. Thevariations in theRespondent's contentions and themultiplicityof reasons ascribed for the employees'dismissals, cast doubt upon the meritoriousness of theRespondent'smany defenses. Shifting reasons are oftenindicativeof a discriminatory intent. The giving ofcontradictory reasonsmay, of course, be considered indetermining the real motive and inconsistent explanationsisa circumstance indicating its motivation, which in thiscase,was the Respondent's knowledge of Sullivan's,Siogren's and Fontana's union activities It is not toounreasonable to infer and it is so found, that Jacobs andJarmel knew of the dischargees' interest in the Unionbecause of the smallness of the plant." Direct evidence ofsuch knowledge is not necessary. By Section 10(e) of the"Elsewhere in his testimony,Jacobs inconsistently testified that Gorntzhad been doing all the shippingin January 1968,because Sjogren hadfoisted this work onto Gorntz"Brezner TanningCo,50NLRB894,SuttonHandle Factory,119NLRB 951, affd 255 F 2d 697 (C A 8), cert denied 358 U S 865 SOPPS, INC.305Act, Congress gave to the trier of the facts, power to drawinferences from the facts and to appraise conflicting andcircumstantial evidence and the weight and credibility oftestimony " However, there is direct evidence that Jacobsknew of union activity in the plant Nieves, the unionorganizer, testified that he unsuccessfully solicited "Juan"tosignaunionauthorizationcard.This is anunmistakable reference to Juan Gorritz, who performedduties similar to Sullivan and Sjogren and who had aclosepersonal relationship with Jacobs It is not toounreasonable to assume, therefore, that Gorritz apprisedJacobs immediately of this incident.Sullivan was employed by Respondent for 9 years andSjogren for over 5 years and Fontana almost 2 years, withno complaints about their work.Moreover, they allreceived periodic wage increases. Only after they becameinterested in the Union, it appears, did the quality of theirwork deteriorate and their conduct became intolerablewhich eventuated in their precipate discharges immediatelyafter the Union's advent There is no substantial basis orevidence in the record which discloses there was any basisfor Respondent's alleged dissatisfaction with the quality oftheir work prior to the time they began to engage in unionactivities!'Moreover, the record is devoid of anysuggestion as to why with a record of many years'satisfactory service, Sullivan and Sjogren should suddenlybecome inefficient and neglectful of their duties. Belyingthese ficticious criticisms of their work is the cogent factthat they both received Christmas bonuses in 1967, amonth before they were discharged. These insubstantialand multiple explanations, subsequently advanced for theirdischarge, after long service with a recent bonus andsuccessive increases in salary, compel the conclusion thatthedecision to discharge them was not made untilRespondent learned of their union activities. This is asituation,where it is believed that the Respondent hascharacterized the union activity for which they weredischarged as inefficiencyinaneffort to justify thediscrimination against them.19The inconsistent,contradictoryandunconvincingreasons given for Sullivan and Sjogren's discharge and theficticious reasons given for Fontana's purported "layoff"on February 6, which is found to be a discharge, create asuspicion that they were offered to conceal an unlawfulmotive, which in this situation was an attempt to forestallunion activity and to abort the Union's organizationalactivitiesbydischarging the leaders of the unionmovement and it is so found In view of the foregoing, itisconcluded, contrary to the Respondent's many reasonsdetailed above, that the discharges of Sullivan, Sjogrenand Fontana were in whole or in substantial part, areflection of its desire to rid itself of union activists andthat the alleged reasons were spurious and a mere pretextto cloak its illegal motivationOn the basis of the foregoing and the entire record,includingRespondent's interrogation and promises ofwage increases, the suggestive circumstances inhering inSullivan,Sjogren and Fontana's precipitate discharges,almost contemporaneously with theirunionactivities,which was the motivating cause for their terminations isfound to be a violation of Section 8(a)(3) of the Act"NLRBv Link BeltCo ,311 U S 584, 597, 602"Jacobs also testified that Fontana was under suspicion as havingsabatoged or condoned the possible sabatoge of the machine she operated"The conclusion that Sullivan was discharged for an improper reason isbuttressedby the factthat when Jacobs told Sullivan she was fired, heoffered to get her a job at a department storeThe question of whether the Act has been violated,however, requires an appraisal of the particular conduct,which has been described above, as to whether theRespondent is liable for the discharge of Sullivan andSjogren, who it is alleged by Respondent are supervisorswithin the meaning of Section 2(11) of the Act,2U andtherefore not entitled to the protection of Section 8(a)(3)which proscribes discriminatory discharges."Sullivan's and Sjogren's duties are detailed at pages 9and 10 above. The delineation of these duties show thatRespondent's contentions are without factual validitybecause when what Sullivan and Sjogren did are examinedin the light of the language of Section 2(11), it is foundtheywere not supervisors for the reasons hereinafterexplicated.They were merely overseers to a limited extent. Theyassisted other employees but did not criticize their workThey were paid more than the other employees but thiswas based on their having the greatest seniority andexperience of anyone in the factory, as well as additionalministerial or routine duties requiring no more skill thantheirunskilledcoworkers. In addition, Sullivan hadsample book duties and Sjogren performed truck routingduties.The directions they gave to employees was nomore than a leadwoman and leadman, respectively. Assuch, their duties included giving new employeestrainingin their unskilled jobs and directions of a routine naturebut nothing in the record indicates that they had anydiscretionorrealdisciplinaryauthorityovertheemployees in this small factory over which Jacobs andJarmel controlled practically every move of the employeesfrom the time the plant opened at 8.30 a m. until it closedat 5 p m. Sullivan and Sjogren were a leadwoman andleadman who merely carried out routine orders of Jacobsand Jarmel.2S Nor did Sullivan and Sjogren have authorityeffectivelytorecommend hiring, transfers, layoffs,rewards, settle grievances, promotions or discharges, norcould they exercise independent judgment or responsiblydirect employeesin a manneror to a degree sufficient tofind them to be supervisors within the meaning of Section2(11) of the Act. There is no evidence that Sullivan andSjogren were regarded as supervisors within themeaningof the Act Evenassumingthat the employees consideredSullivan and Sjogren, their boss or immediate superior,thequestionwhethertheywere"employees"or"supervisors" turns on their duties, not on employees'opinions.23The evidence shows Sullivan and Sjogren performedphysical labor along with the other employees. They hadno initialresponsibilitytodetermineanythingofimportance.All they did was to give directions of aroutinenatureto a few employees and possibly changetheir assignments. Their direction over those whose workwas routine and unskilled, was of aministerial nature 24Their duties were no more than routine in nature and anyfollowed recommendations of theirs were honored out ofdeference for their judgment acquired by nine and six"The term"supervisor"means any individual having authority in theinterest of the employer, to hire, transfer,suspend, lay off, recall, promote,discharge,assign, reward, or discipline other employees, or responsibly todirect them or to adjust their grievances,or effectivelyto recommend suchaction, if in connection with the foregoing the exercise of such authority isnot of a merely routine or clerical nature, but requires the use ofindependent judgment"SeeN LR B v Fullerton PublishingCo, 283 F 2d 545 (C A 9)"Brandenberg Telephone Co.164 NLRB 825"CfDeKalb Telephone Cooperative,156 NLRB 1381, 1383-84"Quick Shop Markets, Inc,168NLRB No 30 306DECISIONS OF NATIONAL LABOR RELATIONS BOARDyears of seniority, respectively, rather than because ofdelegated authority." They did not exercise any authorityrequiring independent judgment, but rather they were aconduit for the relaying of predetermined policy decisionsIt is the existence of the power which determines whetheran employee is a supervisor The power must actuallyexist.The authorization which Jacobs claimed they hadwas a ficticious power, a paper authority for the purposeof excluding Sullivan and Sjogren from the bargainingunit with no intent that they should ever have or exercisethat purported authority. It is found, accordingly, thatSullivan and Sjogren were not supervisors within themeaning of Section 2(11) of the Act and, therefore, theyareboth encompassed within and protected by theprovisions of Section 8(a)(3) of the Act.26Assuming,arguendo,they were found to be supervisors,their discharges would still be discriminatory, under thecircumstances herein, as their discharges would havecaused an adverse effect, that is, intimidation of the otheremployeeswhowitnessedandlearnedoftheirterminations in this small plant. In such a situation, it is aviolation of Section 8(a)(1) for which an 8(a)(3) remedy isafforded.27The Alleged Refusal to Bargain in Violation ofSection 8(a)(5)Union Organizer Rubin Nieves, who accompanied SamVogel to the plant, was present on February 6 when Vogelrequested recognition.2S Between 11 a.m. and noon, theywent to the plant, testified Nieves, and Vogel told Jacobs,the Union "represented a majority of the factory and thathe wanted to negotiate a contract."29 He (also) "told Mr.Jacobs that he would like to have Miss Sullivan back onthe fob.... Mr. Jacobs said that under no circumstanceswould he take Miss Sullivan back to work. . . he toldMr. Vogel that he could go to the National Labor Board[sic]anywhere that he wanted, and then we left.... MrJacobs when we were [in the plant] said that he wantedMr. Vogel to show him the cards that people signed, andMr. Vogel refused, stating: "So that you could have themfired too? and he refused to show him the cards."Jacobs' version of this incident is as follows: Aboutfifteenminutes after Sjogren was fired, Vogel came intothe plant and said, "I have some cards, signed by some ofyourhourlyemployees, includingMrs.Sullivan.Iunderstand that you have fired Mrs. Sullivan and youcannot do that; therefore, I am asking you to rehire herimmediately. I said to Mr. Vogel, `Mrs. Sullivan is asupervisory employee. I do not think that you can"N L R B v McCormick Concrete Co,371 F.2d 149 (C A4),VirginiaSteel Corp v NLRB ,300 F.2d 168, 171 (C A 4)"An EmployerviolatedtheAct bydischarging an alleged supervisor,admittedlybecauseofhisunion activities,sincesupervisory statuspurportedlyconferred on discharged employee and five other unionadherents was subterfuge to prevent them from engaging in union activityand did not alter discharged employee's status as straw boss or leadmanWhile alleged supervisors on various occasions interviewed job applicants,recommended wage increase,or requested employee transfer,itwas notshown that their recommendationshad any realsignificance-BensonWholesale Co,Inc ,164 NLRB 536"Brookside Industries,Inc ,135 NLRB 16,N L R B v Vail Mfg Co.158 F 2d 664 (C A7),NLRB v TalladegaCotton Factory,213 F 2d209 (CA 5)"Jacobs testified he told Nievesthat hewanted to speak to Vogel alone,whereupon Nieves waited outside theofficeNieves' testimony that he waspresentbut took nopart in the discussion is credited"Nieves testified on cross-examinationthe Unionrepresenteda majorityof the "production workers," because there were l1 employees in the unitrepresent her In any event, she has been discharged andwillnot be rehired and I do not wish to discuss theincident any further at this time. As to cards you mayhave from some of the other employees, if you have asufficient number to be a representative, you may showthem to me?' He said `I will not show you any cards' andhe left."Conclusions"The aforementioned conduct of the Respondent whichisdetailed above and found violative of Section 8(a)(1)and (3) of the Act, evidences not only a complete rejectionof the principles of collective bargaining but a desire togain timeinwhich to dissipate the Union's majoritystatus.The record is replete with evidence showing thatfollowing theRespondent's becoming aware of unionactivity, Jacobs and Jarmelengaged ina course of illegalconduct calculated to intimidate the employees intoabandoning their support for the Union. Such actionclearly constitutes a violation of Section 8(a)(5) of theAct " Where a majority of the employees select a unionand the employerengagesinunlawfulcoercion,interference and discriminatory discharges designed todestroy that majority, a bargaining order, and not a merecease and desist order is appropriate.32Respondent's defenses are a cynical canard. To givecredence to its many and incredible denials of thecommission of unfair labor practices would make amockery of the Act's purposes, pervert the aims ofCongress, legitimize a mere stratagem, and brand the trierof these facts as being utterly naive. Jacobs would have usbelieve that he was only interested in the efficiency of hisplant and not motivated by a desire to rid himself of aunion-minded nucleus of employees and thus abort theirorganizational efforts. The record reveals the facts to beotherwise.In view of the Respondent's substantial violations of theAct subsequent to the Union's initial request forrecognition, it is found that it violated Section 8(a)(5) and(1) of the Act "CONCLUSIONS OF LAW1.By interferingwith,restrainingand coercingemployees in the exercise of rights guaranteed them inSection 7 of the Act, Respondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) ofthe Act2.Allproductionandmaintenanceemployees,employed by the Respondent at its Brooklyn, New York,plant,excludingofficeclericalemployees, salesmen,"The Company'schallenge to the Union'sinitialdemand being"unclear" and vague is a specious argument The Respondent'sactionsreflected no such incertitude nor did it express any doubt as to the unituntil it filed its answer to the unfair labor practice complaintTimkenRolling Bearing CovN L R.B ,325 F 2d 747, 754 (C A 6), cert. denied376 U S 971PublishersAssn v.N L R B,864 F 2d 293, 296 (C A 2),certdenied385U S 971 Thevariance, if any, was insubstantialAmerican Rubber Products Corp,106NLRB 73,UnitedButchersAbattoir,Inc,123 NLRB 946,Hamilton Plastic Molding Co,135 NLRB371,American Manufacturing Co of Texas,139 NLRB 815,Steel CityTransport,166 NLRB No 54"Joy Silk Mills, Inc,85 NLRB 1263, enfd 185 F 2d 732 (C A.D C ),BernelFoam Products Co, Inc ,146 NLRB 1277"N L R B v Caldarera,209 F 2d 265, 267-269 (C A8),N L R B vArkansas Grain Co ,390 F.2d 824,831 (C A8),Delight Bakery,Inc, 353F 2d 344,347, and cases cited herein"GarlandKnittingMills,170 NLRB No 39. SOPPS, INC.307guards and supervisors as defined in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.3At all times since February 6, 1968, the Union hasbeen the exclusive representative of all the employees inthe aforesaid unit for purposes of collective bargainingwith respect to rates of pay, wages, hours of employment,and other terms and conditions of employment.4By refusing on and after February 6, 1968, tobargain collectivelywith the Union, Respondent hasengaged, and is engaging in, an unfair labor practicewithin the meaning of Section 8(a)(5) and (1) of the Act5.By laying off, discharging, and/or terminating theemployment of Sullivan, Sjogren, and Fontana, as setforthabove,Respondent discriminated against them inregard to their tenure of employment, and the terms andconditions thereof, to discouragemembership in theUnion and thereby engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act6The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in unfair laborpractices as set forth above, it will be recommended thatitcease and desist therefrom and take affirmative action,setforthbelow,foundnecessaryanddesigned toeffectuate the policies of the ActAs it has been found that Respondent discriminatorilydischarged Elizabeth Sullivan, Adolph Sjogren, and MarieFontana, it shall be recommended that Respondent beordered to offer them immediate and full reinstatement totheir former or substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,and to make them whole for any loss of earnings theymay have suffered by payment to them of sums of moneyequal to the amount each normally would have earned aswages from the dates of their respective discharges to thedates of offers of reinstatement, less net earnings, inaccordance with the formula set forth inF. W WoolworthCompany,90 NLRB 289, andIsisPlumbing & HeatingCo, 138 NLRB 716Having found that Respondent violated Section 8(a)(1)when it interfered with, coerced, restrained, and frustrateditsemployees in the exercise of rights guaranteed bySection7of the Act, namely that it interrogatedcoercively its employees and promised and granted themwage increases, andInasmuch as the discharge of employees for reasons ofunion affiliation or concerted activity has been regardedby the Board as one of the most effective methods ofdefeating the exercise by employees of their rights toself-organization, the Trial Examiner is of the belief thatthere is danger that the commission of unfair laborpractices generally is to be anticipated from Respondent'sunlawful conduct in the past. It will be recommended,therefore, that Respondent be required to cease and desistfrom in any manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedin Section7 of the Act."[Recommended Order omitted from publication.]"NLRB Y Entwistle MfgCo, 120 F 2d 532, 536 (C A 4)